Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into as of November 28, 2005 (the
“Effective Date”) by and between Dara Biosciences, Inc. (the “Company”) and John
Didsbury (“Executive”).

1. Position and Duties. Beginning as of the Effective Date, Executive shall be
employed on a full-time basis by the Company as its Executive Vice President,
Drug Development, reporting to the Company’s Chief Executive Officer. Executive
agrees to devote his full business time, attention, energy and skill to the
performance of his duties at the Company. These duties shall include all those
duties customarily performed by the Vice President, Drug Development of a
company similar to the Company. However, nothing in this Agreement shall
prohibit or prevent Executive from continuing to provide consulting services
through February, 2006 of no more than ten (10) hours per month to Nuada, LLC,
so long as such consulting services do not interfere with or diminish
Executive’s service or duty of loyalty to the Company.

2. Term of Employment. Executive’s employment as an employee of the Company will
be at will, and, subject to the terms and conditions hereof, such employment may
be terminated by Executive or the Company at any time, for any or no cause or
reason. Upon the termination of Executive’s employment as an employee of the
Company, by either party, for any reason, neither Executive nor the Company
shall have any further obligation or liability under this Agreement to the
other, except as expressly set out herein, including the agreements referenced
in Section 15 hereof.

3. Base Salary. Executive shall be paid a monthly Base Salary of $18,666.67 per
month ($224,000 on an annualized basis), subject to applicable taxes and
withholdings, in accordance with the Company’s normal payroll procedures.
Executive’s salary shall be reviewed on at least an annual basis. In the event
of an increase, that increased amount shall become Executive’s Base Salary. The
parties acknowledge that Executive may be eligible for bonus arrangements, but
such bonus amounts shall be determined by the sole discretion of the Board of
Directors.

4. Benefits. Executive shall have the right to participate in and to receive
benefits under any of the Company’s employee benefit plans, as such plans may be
modified from time to time in the Company’s sole discretion. In addition,
Executive shall be entitled to the benefits afforded to other members of senior
management.

5. Stock. Company management will recommend to the Board of Directors that
Executive receive an option to purchase 150,000 shares of common stock in the
Company with an exercise price of $2.40 per share, subject to the Dara
Biosciences, Inc. 2003 Employee, Director And Consultant Stock Plan. These
options will vest under the normal vesting schedule provided to all employees,
which is 25% immediately and an additional 25% on each anniversary thereafter.

6. Benefits Upon Termination. Except as provided in Section 7, below, in the
event of the termination of Executive’s employment with the Company by either
party, for any or no cause or those earned under Section 3 above through the
date of his termination, or in the case of any stock, vested through the date of
his termination.



--------------------------------------------------------------------------------

7. Payment Upon Termination Without Cause or Due to Change in Control.

a. In the event that the Company terminates Executive’s employment other than
for “Cause” (as defined below), then the Company will continue to pay Executive
his base salary, subject to applicable taxes and withholdings, in accordance
with the Company’s normal payroll procedures, for a period of six (6) months.
For purposes of this Agreement, “Cause” is defined as follows:

(i) Executive’s theft, dishonesty or falsification of any employment or Company
records;

(ii) Executive’s conviction of or plea of nolo contendere to a felony or any
crime involving moral turpitude;

(iii) Executive’s consistent poor performance or repeated failure to comply with
the reasonable directives of the Chief Executive Officer of the Company, as
determined by the Board in its sole discretion, which actions or inactions by
Executive, if curable, are not cured within thirty (30) days following written
notice from the Company;

(iv) Executive’s improper disclosure of the Company’s confidential or
proprietary information;

(v) Any intentional act by Executive that has a material detrimental effect on
the Company’s reputation or business; or

(vi) Any material breach of this Agreement by Executive, which breach, if
curable, is not cured within thirty (30) days following written notice of such
breach from the Company.

b. In the event that the Company terminates Executive’s employment other than
for “Cause” (as defined above) within one (1) month before or six (6) months
following a “Change in Control” (as defined below), then the Company will
continue to pay Executive his base salary, subject to applicable taxes and
withholdings, in accordance with the Company’s normal payroll procedures, for a
period of six (6) months. For purposes of this Agreement “Change of Control”
means the occurrence of any of the following events:

(i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for



--------------------------------------------------------------------------------

this purpose the Company or its Affiliates or any employee benefit plan of the
Company) pursuant to a transaction or a series of related transactions which the
Board of Directors does not approve; or

(ii) A merger or consolidation of the Company whether or not approved by the
Board of Directors, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such corporation
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets.

8. Repayment Upon Voluntary Termination or Termination for Cause. In the event
that, during the first twelve (12) months following the Effective Date,
Executive voluntarily terminates his employment with the Company or the Company
terminates Executive’s employment for “Cause” (as defined above), then Executive
shall repay to the Company all fees paid by the Company to the executive search
and recruiting firm of Carlyle & Conlan in connection with Executive’s
recruitment and employment by the Company, minus any amounts refunded to the
Company by Carlyle & Conlan. Executive hereby expressly authorizes the Company
to deduct from any paychecks or other remuneration owed to him by the Company,
including Executive’s final paycheck, the entire amount of the recruiter fee of
$56,000.00, subject to any limitations imposed by applicable law.

9. Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to execute and abide by the terms and conditions of the Company’s
standard Employee Inventions and Proprietary Rights Assignment Agreement, which
shall not be materially different from the form attached as Exhibit A hereto.

10. Covenant Not To Compete. During the Employment Term and for a period of one
(1) year after the termination of Employee’s employment by either party, for any
or no cause or reason, Executive agrees that he will not, within the “Territory”
(as defined below): (a) on his own behalf or for others, invent, produce or
develop any product or technology directly related to the Company’s then current
or anticipated projects to develop therapeutics or medical devices; (b) be
employed in a position or be engaged in any business that is competitive with
the Company, performing substantially the same work as he performed while
employed by the Company, including, without limitation, using any confidential
or proprietary information of the Company to compete with the Company in any
way. For the purposes of this Agreement, the “Territory” is defined as: (a) any
jurisdiction worldwide where an entity is engaged in the development of products
or technology that directly compete with those being developed by the Company;
(b) the United States; (c) the States of California, Florida, Massachusetts, New
Jersey, New York, North Carolina, Tennessee and Texas; (d) the State of North
Carolina; and (e) within twenty-five miles of Research Triangle Park, North
Carolina. Executive understands and agrees that the restrictions on competition
set forth in this Section 10 are to be construed as a series of



--------------------------------------------------------------------------------

separate and independent covenants not to compete for each segment of the
Territory as herein defined. If any restriction set forth in this Section 10 is
held by a court of competent jurisdiction to be unenforceable with respect to
one or more geographic areas, then Executive agrees, and hereby submits, to the
reduction and limitation of such restriction to the minimal effect necessary so
that the provisions of this Section 10 shall be enforceable.

11. Non-Solicitation. Employee agrees that for a period of one year after the
date of the termination of his employment for any reason, he shall not, either
directly or indirectly, solicit the services, or attempt to solicit the
services, of any employee of the Company to work for any other person or entity.

12. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Employee and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Raleigh, North Carolina in accordance with its
National Employment Dispute Resolution rules, as those rules are currently in
effect (and not as they may be modified in the future). Employee acknowledges
that by accepting this arbitration provision he is waiving any right to a jury
trial in the event of such dispute. Provided, however, that this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse or misappropriation of trade secrets or proprietary information.

13. Interpretation. Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of North
Carolina.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by Executive, he
shall not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement, except as otherwise noted herein.

15. Entire Agreement. This Agreement constitutes the entire employment agreement
between Executive and the Company regarding the terms and conditions of his
employment, with the exception of (i) the agreement described in paragraph 9 and
(ii) any stock or option agreements between Executive and the Company. This
Agreement (including the documents described in (i) and (ii) herein) supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment by the
Company.

16. Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.

17. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by Executive and the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

DARA BIOSCIENCES, INC. By:  

/s/ Richard A. Franco

Its:   Richard A. Franco  

/s/ John Didsbury

  John Didsbury